 



EXHIBIT 10.15(b)
AMENDMENT NO. 1 TO AMENDED AND RESTATED
RETIREMENT BENEFIT AGREEMENT
          THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED RETIREMENT BENEFIT
AGREEMENT (this “Amendment”) by and between Mylan Laboratories Inc., a
Pennsylvania corporation (the “Company”) and John P. O’Donnell (the
“Executive”), is made as of April 3, 2006.
          WHEREAS, the Company and the Executive are parties to that certain
Amended and Restated Retirement Benefit Agreement dated as of December 31, 2004
(the “Agreement”);
          WHEREAS, the Company and the Executive wish to amend the Agreement,
effective as of April 1, 2006, as set forth below;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

  1.   Section 2.1 of the Agreement is hereby deleted and replaced in its
entirety with the following:

“Upon his Retirement from the Company on or after March 31, 2007 (the “Full
Vesting Date”), Executive shall receive the NPV of an annual retirement benefit
equal to $150,000 as of the date of such Retirement for a period of fifteen
(15) years (the “Retirement Benefit”), paid in accordance with Section 2.6 of
this Agreement; provided, however, that if Executive Retires prior to the Full
Vesting Date, Executive shall be entitled to receive the NPV of an annual
retirement benefit equal to $100,000 for 10 years (“Partial Retirement Benefit”)
and paid in accordance with Section 2.6 of this Agreement. If Executive Retires
in connection with a Termination without Cause or a Termination for Good Reason
(pursuant to the Executive Employment Agreement entered into by and between the
Company and Executive effective as of July 1, 2004, as amended (the “Employment
Agreement”)) (other than in the event the Executive’s employment is terminated
(i) by reason of disability or (ii) by reason of the non-extension or
non-renewal of the Employment Agreement), then Executive shall be credited with
additional years of service for purposes of vesting under this Section 2.1 equal
to the relevant multiplier applied for purposes of computing such severance
benefits.”

  2.   Section 2.6 of the Agreement is hereby deleted and replaced in its
entirety with the following:

“Within ten (10) days following Executive’s Retirement, Executive’s Retirement
Benefit or Partial Retirement Benefit, as the case may be, shall be paid to
Executive in a lump sum payment equal to the NPV of the Retirement Benefit or
Partial Retirement Benefit, as the case may be. Notwithstanding the above, if
required by

 



--------------------------------------------------------------------------------



 



Section 409A of the Code to avoid the imposition of additional taxes, such
payment shall be made on the date that is six (6) months following the date of
such Retirement.”

  3.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.     4.   This
Amendment may be executed in counterparts, each of which shall be an original
and all of which shall constitute the same document.     5.   Except as modified
by this Amendment, the Agreement is hereby confirmed in all respects.

          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date and the year first written above.

                  MYLAN LABORATORIES INC.
 
           
 
  By:  /s/ Robert J. Coury    
 
              Name: Robert J. Coury     Title: Vice Chairman and CEO
 
                EXECUTIVE
 
                  /s/ John P. O’Donnell               John P. O’Donnell

 